Citation Nr: 0114022	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from April 1968 to 
November 1969.  The veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to service 
connection for PTSD. 

A hearing was held at the RO in February 1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressors actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) (2000) 
was revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD. Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran is claiming entitlement to service connection for 
service connection for PTSD.  A May 1998 VA examination 
diagnosed the veteran with PTSD.  His military personnel 
records show that he that he was assigned to 615th military 
police Company, USARV at Long Binh in Vietnam.  Among his 
claimed stressors are rocket attacks on convoys he escorted 
at night from Bien Hoa to the 90th Replacement.  He reported 
rocket attacks at Long Binh that struck a hooch in 
approximately November 1968 resulting in casualties and again 
during the Tet offensive.  He reported giving chase and 
wounding an ARVN soldier in June 1969 and investigating a 
murder scene involving an American GI in August 1969.  He 
indicated that this was subsequently investigated by CID.  He 
also indicated that he had to identify the body of a friend 
who was apparently killed on bridge.

In addition, he stated that he had a traumatic incident where 
he arrested two Americans who were hiding.  While arresting 
these two Americans one of them attempted to reach for a 
concealed gun.  The veteran reported not arresting the 
American for this, but that he started to fear that he would 
be shot by own of his own men because he was an MP.  The 
Board is of the opinion that an attempt should be made to 
verify these stressors.  

This claim is accordingly REMANDED for the following:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment and evaluation of the 
disability in issue that are not already 
of record.

2.  The RO should ensure that all current 
pertinent VA treatment records have been 
obtained.

3.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
reportedly experienced in service.  Of 
particular importance is the approximate 
month, year, and location of the 
stressors along with the name(s) and 
other identifying information concerning 
any individual involved in the incidents.

4. The RO should request the appropriate 
sources, to include United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), (formerly the United 
States Army and Joint Services 
Environmental Support Group), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
appellant.  If USASCRUR is unable to 
provide the specific information 
requested, they should be asked to direct 
the RO to the appropriate sources.

5.  The RO should make a determination as 
to whether the appellant was involved in 
combat.  If the RO determines that the 
appellant was so engaged, then 
corroborative evidence is not required 
regarding any combat related stressors.

6.  If a stressor(s) is verified, a VA 
examination should be performed by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must be 
made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO or Board may be used as a basis 
for a diagnosis of PTSD. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and whether there is a link 
between the current symptomatology and 
one or more of the in service stressors 
found to be established by the record and 
found sufficient to produce PTSD.

7.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. T he Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action unless he is further 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




